DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments/arguments filed on 06/29/2022 with respect to amended independent claim 1 have been fully considered. Based on Applicant's amendments/arguments, the claim objections and 35 U.S.C. 102(a)(2) previously set in the Non-Final Office Action mailed on 04/04/2021 have been withdrawn.

REASONS FOR ALLOWANCE
Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16, 18-19 and 21 are allowed. Claims 2, 5, 8, 11, 14, 17, 20 and 22-26 were canceled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a random access method applied to a terminal in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies, wherein an operating bandwidth is smaller than a system bandwidth of the 5G system. The method comprises: determining, by the terminal, a transmission parameter for the terminal to transmit data, wherein the transmission parameter comprises an operating bandwidth of the terminal, or the transmission parameter comprises an operating bandwidth of the terminal and a numerology used by the terminal; wherein the numerology comprises at least one of a sub-carrier spacing, or a symbol length; wherein the terminal is any one of terminals in the 5G system, the operating bandwidth of the terminal is a preset operating bandwidth which is an operating bandwidth of a terminal with a minimal reception bandwidth capability, and the numerology used by the terminal is a preset numerology; transmitting, by the terminal, a random access request according to the transmission parameter, to a network-side transmission point; and receiving, by the terminal using the transmission parameter, a random access response corresponding to the random access request and sent by the network-side transmission point using the same transmission parameter as the terminal; wherein transmitting, by the terminal, the random access request according to the transmission parameter comprises: transmitting, by the terminal, the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal.

Regarding amended independent claim 1, the closest prior art of Murray discloses a UE performing a random access procedure in a network supporting mMTC, eMBB and UE/LL slices. Each slice includes a corresponding bandwidth, subcarrier spacing, symbol length, etc. (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394]). The network is 5G (new radio technology, new RAT) which supports network slicing (Murray, [0129]-[0130]). A number of PRBs in the frequency domain of a specific network slice is smaller than the total number of PRBs in the frequency domain of all the network slices supported by the network). The UE determines the appropriate slice to use for the transmission of data based on its device type and/or service request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396]). As shown in Fig. 13, a device (i.e. the UE) is directed to select a corresponding slice based on its type. The slice represents a number of a corresponding number of PRBs in the frequency domain. Each slice comprises a corresponding number of PRBs in the frequency domain, BW, number of symbols in the time domain, subcarrier spacing, symbols length, etc. The UE is one of the devices in the 5G network that supports network slicing. The UE uses the slice and number of PRBs in the frequency domain that corresponds to its type. The number of PRBs in the frequency domain corresponds to the entire operating bandwidth of the UE since the UE operates in a specific slice with corresponding PRBs in the frequency domain based on its type. Murray further disclose that the UE transmits the random access preamble to the eNB based on the dedicated PRACH resources, which are determined based on the PRBs of the slice where the UE operates associated with the UE type (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398]). Then, the UE receives a random access response (RAR) from the eNB corresponding to the preamble, where the RAR is transmitted using resources from the selected specific slice which were also used for the transmission of the random access preamble (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0398], [0400]-[0402]). The UE transmits the random access preamble over a PRACH resource from the appropriate slice in at least one subframe in the time domain with corresponding numerology (TTI, subcarrier spacing, symbols length, etc.) used by the UE for the appropriate slice (Murray, Fig. 14, [0326]-[0327], Table 7, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 23, [0394], [0397]-[0398]). Additionally, the UE determines the appropriate slice and corresponding number of PRBs in the frequency domain, number of symbols in the time domain, subcarrier spacing, symbols length, etc. based on the device type and/or service request (Murray, Fig. 13, [0320], Fig. 19, [0352]-[0353], Fig. 21, [0370], Fig. 23, [0394], [0396]).

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A random access method applied to a terminal in a 5G system, wherein the 5G system supports a plurality of operating bandwidths, or the 5G system supports a plurality of operating bandwidths and a plurality of sets of numerologies, wherein an operating bandwidth is smaller than a system bandwidth of the 5G system; and the method comprises: 
determining, by the terminal, a transmission parameter for the terminal to transmit data, wherein the transmission parameter comprises an operating bandwidth of the terminal, or the transmission parameter comprises an operating bandwidth of the terminal and a numerology used by the terminal; wherein the numerology comprises at least one of a sub-carrier spacing, or a symbol length; wherein the terminal is any one of terminals in the 5G system, the operating bandwidth of the terminal is a preset operating bandwidth which is an operating bandwidth of a terminal with a minimal reception bandwidth capability, and the numerology used by the terminal is a preset numerology; 
transmitting, by the terminal, a random access request according to the transmission parameter, to a network-side transmission point; and 
receiving, by the terminal using the transmission parameter, a random access response corresponding to the random access request and sent by the network-side transmission point using the same transmission parameter as the terminal; 
wherein transmitting, by the terminal, the random access request according to the transmission parameter comprises: 
transmitting, by the terminal, the random access request over a transmission resource in a Transmission Time Interval (TTI) with a sub-frame type of the numerology used by the terminal” as recited in amended independent claim 1 when considering the claim as a whole. The same rationale applies to amended independent claims 7 and 13 disclosing similar features as amended independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473